DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-9 remain pending.  Claim 1 has been amended. Claim 7 has been cancelled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gombert et al (US 20180236667 A1) (Hereinafter referred to as Gombert)

Regarding Claim 1, Gombert discloses a robot (See at least Gombert Paragraph 0065 and Figure 6) comprising: 
a robot body that includes an arm having a longitudinal axis and at least one joint (See at least Gombert Paragraph 0067 and Figure 6, the robot has two arm elements that have a longitudinal axis, and are connected by a joint); and 
a proximity sensor unit that detects an object approaching the arm of the robot body (See at least Gombert Paragraph 0065, the support with proximity sensors is interpreted as the proximity sensor unit, which is attached to the robot body; See at least Gombert Paragraph 0028, the proximity sensors are used to detect approaching foreign bodies), the proximity sensor unit further comprising:
a support member that is fixed to the arm and that is disposed, at such a position as to extend across the joint, so as to be away from a surface of the arm in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to the robot arm, and extends across the joint so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction), wherein the support member is a bar-like member or a cylinder-like member (See at least Gombert Paragraphs 0044 and 0055 and Figures 1 and 3, the supports, when attached to the arm, form a bar-like member around the arm) and 
a plurality of proximity sensors that are attached to the support member (See at least Gombert Paragraph 0044 and Figure 1, a plurality of proximity sensors are attached to the support), wherein the plurality of proximity sensors are disposed at intervals in the axial direction and the circumferential direction of the support member (See at least Gombert Paragraphs 0044-0047 and Figures 2-4, the proximity sensor is made up of electrodes that are disposed in the axial direction and the circumferential direction of the support member from edge “14” to edge “15”; See at least Gombert Paragraphs 0046 and 0049-0050 and Figures 2-4, the spacing of the electrodes is interpreted as an interval). 

Regarding Claim 3, Gombert discloses the robot body comprises another arm that supports, at a distal end of the other arm, the arm so as to be rotatable about a rotation axis (See at least Gombert Paragraph 0067 and Figure 6, the robot has two arm elements that rotate);  
the proximity sensor unit detects an object approaching the arm and the other arm (See at least Gombert Paragraphs 0065-0066, the arms both have proximity sensors; See at least Gombert Paragraph 0028, the proximity sensors are used to detect approaching foreign bodies); and 
the support member is disposed, at such a position as to extend across a joint between the arm and the other arm, so as to be away from surfaces of the arm and the other arm in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to both robot arms, and extends across the joint connecting the robot arms so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction).

Regarding Claim 4, Gombert discloses the support member is disposed at one place in the circumferential direction of the arm (See at least Gombert Paragraph 0055 and Figure 3, each support member is disposed around the circumferential direction of the arm). 

Regarding Claim 5, Gombert discloses a plurality of support members disposed at a plurality of places at intervals in the circumferential direction of the arm (See at least Gombert Paragraph 0055 and Figure 3, there are two support members disposed around the circumferential direction of the arm to form a tubular structure; Forming a tubular structure using two supports is interpreted as disposing two support members at intervals in the circumferential direction).

Regarding Claim 6, Gombert discloses the plurality of support members are disposed at two places so as to sandwich the arm therebetween in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraph 0055 and Figure 3, the two support members disposed around the circumferential direction of the arm sandwich the arm in the perpendicular direction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gombert in view of Moore (US 20130325181 A1) (Hereinafter referred to as Moore)

Regarding Claim 2, Gombert discloses the support member is disposed, at such a position as to extend across a joint between the arm…, so as to be away from surfaces of the arm… in a direction perpendicular to the longitudinal axis (See at least Gombert Paragraphs 0055, and 0065-0066 and Figures 3 and 6, the support, which is interpreted as the support member, is attached to the robot arm, and extends across the joint so that the entirety of the arm elements are covered; See at least Gombert Paragraphs 0057 and 0061 and Figures 4-5, the support is disposed so as to be away from the surface of the robot arm in the perpendicular direction).
Even though Gombert teaches a support with proximity sensors attached to a robot body, Gombert fails to disclose the robot body comprises a wrist unit that is supported at a distal end of the arm; 
the proximity sensor unit detects an object approaching the arm and the wrist unit; and 
that the support member extends across a joint between the arm and the wrist unit. 
However, Moore teaches the robot body comprises a wrist unit that is supported at a distal end of the arm (See at least Moore Paragraph 0015 and Figure 4, the robot includes a wrist “130” at the end of the arm); 
the proximity sensor unit detects an object approaching the arm and the wrist unit (See at least Moore Paragraph 0018 and Figure 4, there are proximity sensors “350” on the wrist “130” and the arm “120”); and 
that the proximity sensors extends across a joint between the arm and the wrist unit (See at least Moore Paragraph 0018 and Figure 4, there are proximity sensors “350” on the wrist “130” and the arm “120”). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Moore to have the robot have a wrist unit, and the sensors extend across the joint between the arm and the wrist unit to detect an object approaching the arm and the wrist unit. The end effector is coupled to the robot arm through the wrist (See at least Moore Paragraph 0015 and Figure 4). By having a wrist, the robot arm can attach an end effector to manipulate objects, which would increase the operability of the robot. By having the proximity sensors extend across a joint between the arm and the wrist unit, the robot can prevent any unwanted collisions between the arm and the wrist unit with any external objects (See at least Moore Paragraph 0017), which increases the safety of the robot. 

Regarding Claim 9, Gombert discloses a control unit (See at least Gombert Paragraph 0068 for the control unit).
Even though Gombert discloses a control unit, Gombert fails to explicitly disclose the control unit… adjusts detection ranges of the proximity sensors, 
wherein the control unit adjusts the detection ranges of the proximity sensors in accordance with an operating angle of each axis of the robot body.
However, Moore teaches the control unit adjusts detection ranges of the proximity sensors (See at least Moore Paragraph 0007, the range of the proximity sensor is adjusted), 
wherein the control unit adjusts the detection ranges of the proximity sensors in accordance with an operating angle of each axis of the robot body (See at least Moore Paragraph 0022, the range of the proximity sensor is adjusted based on the position/movement of the robot so that the beam of the proximity sensor is constant and/or at a desired position despite the senor moving in three-dimensional space).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Moore to adjust the detection range of the proximity sensors in accordance with the operating angle. This would allow the proximity sensor to direct its beam at a constant or desired position despite the sensor moving in three-dimensional space due to the robot’s movement (See at least Moore Paragraph 0022), which would increase the operability of the robot and allow the sensors on the robot to be controlled independently (See at least Moore Paragraph 0022). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gombert in view of Peng et al (US 20190193267 A1) (Hereinafter referred to as Peng)

Regarding Claim 8, Gombert fails to disclose the proximity sensors are TOF sensors.
However, Peng teaches this limitation (See at least Peng Paragraph 0028, the proximity sensors are TOF sensors). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Gombert with Peng to have the proximity sensors be TOF sensors. This would allow the proximity sensing system to achieve much higher sensing resolution and speed that enable more comprehensive processing of the sensed data (See at least Peng Paragraph 0028). Also, the fast detection and computation capacity of time-of-flight proximity sensors enables refined definition of reaction zones (See at least Peng Paragraph 0046), which makes it easier to detect potential collisions. 

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant argues that Gombert fails to teach that the support member is a “bar-like member or a cylinder-like member” because the support is designed as a trough which extends in longitudinal direction and is u-formed in cross section. According to Merriam-Webster, a bar is defined as “a straight piece (as of wood or metal) that is longer than it is wide and has any of various uses (as for a lever, support, barrier, or fastening)”, “a solid piece or block of material that is longer than it is wide”, and “a usually rigid piece (as of wood or metal) longer than it is wide that is used as a handle or support”. As shown in Figures 1 and 3 of Gombert, the support is straight in the longitudinal direction, and longer than it is wide, and therefore, meets the broadest reasonable interpretation of a bar-like member. Also, as shown in Figure 3, when the supports are attached to the arm, the supports form a rectangular prism around the arm that is longer than it is wide. Therefore, the supports, when attached to the arm, form a bar-like member around the arm. 
Applicant further argues that Gombert does not anticipate “the plurality of proximity sensors are disposed at intervals in an axial direction a circumferential direction of the support member”. Applicant point to Paragraph 0046 and Figure 1, which states that the support is “virtually covered by the measuring and shield electrodes”. As stated in Paragraph 0044, each proximity sensor comprises measuring and shield electrodes. A shown in Figures 1 and 2 and Paragraph 0050, the proximity sensors, which are made up of the electrodes 8 and 9, are spaced at intervals along the axial direction with a projection 10 in between the proximity sensors. Therefore, the proximity sensors are disposed at intervals in the axial direction of the support member. As stated in Paragraph 0046, the electrodes are disposed in the transverse direction over the entire width of the outer side from one edge to the other. Therefore, the proximity sensors are disposed in the circumferential direction of the support member. As shown in Figure 3, the proximity sensors are disposed in intervals around the arm with the springs 13 between each proximity sensor in the circumferential direction. The arm is virtually covered in electrodes, but not fully. There are breaks in between the proximity sensors in both the axial, and circumferential direction. Therefore, claim 1 is still rejected in view of Gombert. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664